Citation Nr: 0839938	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar syndrome with degenerative disc disease 
for the period ending February 24, 2006.

2.  Entitlement to a disability rating in excess of 40 
percent for lumbar syndrome with degenerative disc disease 
for the period beginning February 25, 2006, and ending 
January 1, 2007.

3.  Entitlement to a disability rating in excess of 40 
percent for lumbar syndrome with degenerative disc disease 
for the period beginning April 1, 2007.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD).


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to May 
1979.   

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.

The Board notes that the veteran's claim arises from a 
disagreement with a January 2005 rating decision that denied 
entitlement to a disability rating in excess of 20 percent 
for lumbar syndrome with degenerative disc disease.  However, 
in May 2006, a 40 percent disability rating was assigned 
effective February 25, 2006.  Further, in a rating decision 
dated December 2007, the RO assigned a temporary 100 percent 
disability rating, effective January 2, 2007, to March 31, 
2007, because the veteran underwent back surgery in January 
2007.  Effective April 2007, he was again assigned a 40 
percent disability rating for his service-connected 
disability.  

Because the veteran received full benefits after his surgery 
from January 2, 2007 through March 31, 2007, the veteran's 
claim for an increased disability rating is moot during this 
time period.  Therefore, the current issues before the Board 
are whether he is entitled to a disability rating in excess 
of 20 percent prior to February 25, 2006, and whether he is 
entitled to a disability in excess of 40 percent for the 
remaining applicable time periods on appeal.

The issue of entitlement to service connection for a 
respiratory disorder, claimed as COPD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  For the period ending February 24, 2006, the veteran's 
back disability was manifested by symptoms of back pain and 
some limitation of motion.

2.  For the period beginning February 25, 2006, and ending 
January 1, 2007, unfavorable ankylosis of the entire spine or 
incapacitating episodes of intervertebral disc syndrome was 
not shown.

3.  For the period beginning April 1, 2007, unfavorable 
ankylosis of the entire spine or incapacitating episodes of 
intervertebral disc syndrome was not shown.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lumbar syndrome with degenerative disc disease 
for the period ending February 24, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2008).

2.  The criteria for a disability rating in excess of 40 
percent for lumbar syndrome with degenerative disc disease 
for the period beginning February 25, 2006, and ending 
January 1, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5242, 
5243 (2008).

3.  The criteria for a disability rating in excess of 40 
percent for lumbar syndrome with degenerative disc disease 
for the period beginning April 1, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5242, 5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  

A VA General Counsel opinion has also held that DC 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  See VAOPGCPREC 37-97.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

I.  The Period Ending February 24, 2006 

In this case, the veteran's lumbar syndrome with degenerative 
disc disease was rated as 20 percent disabling for the period 
ending February 24, 2006.  A higher than 20 percent rating 
will be warranted when the objective medical evidence shows 
the following:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less (40 percent);
*	favorable ankylosis of the entire thoracolumbar spine 
(40 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months (40 percent).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, the Board finds that a disability rating in 
excess of 20 percent is not warranted under the applicable 
regulations during the period of the appeal ending February 
24, 2006.  First, the Board finds that there is no basis for 
a higher rating based on forward flexion of the thoracolumbar 
spine.  Specifically, the November 2004 VA examination noted 
flexion to 60 degrees.  As forward flexion of the 
thoracolumbar spine was not limited to 30 degrees or less, a 
disability rating in excess of 20 percent is not warranted.  

The Board has considered the veteran's range of motion as 
limited by additional factors, such as pain, stiffness, and 
fatigue.  In the November 2004 VA examination, he reported 
wearing a back brace due to back pain and reported occasional 
night pain, as well.  Also, in a July 2005 statement, he 
specifically complained of pain when doing medial tasks, such 
as bending over the sink to wash dishes, running a vacuum 
cleaner, woodworking, mowing the lawn, and standing for any 
length of time.  

Even considering the veteran's complaints of pain, the ranges 
of motion do not demonstrate limitation of flexion to such an 
extent that would support a higher rating under this 
provision of the amended regulations.  Although the November 
2004 VA examiner stated that the veteran had some limitation 
of function, which he opined was somewhat due to his 
pulmonary fibrosis, as well as his lumbar pain, the VA 
examiner was unable to ascertain with any level of medical 
certainty the degree to which these problems cause functional 
limitations.   

Moreover, the VA examiner noted that the veteran was able to 
walk with a normal gait pattern, toe walk and heal walk, as 
well as tandem walk without difficulty.  Further, the veteran 
reported not having to miss any work because he was able to 
work with the pain, signifying that the veteran possesses 
significant range of motion even with his reported pain.  
Therefore, even considering the veteran's subjective 
complaints of pain, the evidence does not warrant a higher 
rating under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Next, the evidence does not support a finding of favorable 
ankylosis of the entire thoracolumbar spine.  Even though the 
November 2004 noted X-ray findings consistent with ankylosing 
spondylitis, physical examination revealed substantial range 
of motion of the thoracolumbar spine. 

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  However, as stated above, in the 
November 2004 VA examination, the veteran specifically denied 
having to miss any work due to his back pain.  Therefore, the 
Board finds that there is no basis for a higher rating for 
intervertebral disc syndrome pursuant to this provision.

For these reasons, the Board finds that a disability rating 
in excess of 20 percent for the veteran's for lumbar syndrome 
with degenerative disc disease for the period prior to 
February 24, 2006, is not warranted.

II.  The Period Beginning February 25, 2006, and Ending 
January 1, 2007

Next, the Board has considered whether the veteran was 
entitled to a disability rating in excess of 40 percent for 
the period beginning February 25, 2006, and ending January 1, 
2007.  In order to obtain a disability rating in excess of 40 
percent, the objective medical evidence must show the 
following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
past 12 months (60 percent).

For the period beginning February 25, 2006, and ending 
January 1, 2007, the Board finds that a disability rating in 
excess of 40 percent is not warranted.  

Although the VA examination conducted in February 2006 
revealed severe lumbar spondylosis, the veteran nonetheless 
showed substantial ranges of motion of the thoracolumbar 
spine.  Moreover, private medical records from K. M., M.D. 
during the applicable time period were absent for any medical 
findings regarding ankylosis of the entire thoracolumbar 
spine.  Thus, unfavorable ankylosis of the entire 
thoracolumbar spine is not shown.  

Further, during the February 2006 VA examination, the veteran 
specifically denied having incapacitating episodes within the 
past 12 months that required physician-ordered bed rest.  

Based on the findings set forth above, the Board concludes 
that a disability rating in excess of 40 percent during the 
period beginning February 25, 2006, and ending January 1, 
2007, is not warranted.  

III.  The Period Beginning April 1, 2007

After the veteran underwent back surgery in January 2007, he 
was rated as 100 percent disabling until April 1, 2007, at 
which time his lumbar syndrome with degenerative disc disease 
was again rated as 40 percent disabling.  In determining 
whether an increased disability rating is warranted for the 
period beginning April 1, 2007, the Board reiterates that a 
disability rating in excess of 40 percent is warranted if the 
evidence shows the following:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six weeks during the 
past 12 months (60 percent).

After reviewing the entire claims file, the Board finds that 
a disability rating in excess of 40 percent is not warranted 
under the applicable regulations during the period of the 
appeal beginning April 1, 2007.  

The veteran underwent a VA examination in November 2007 to 
evaluate the post-surgical condition of his back disability.  
Although findings revealed lumbar fusion residuals at L4-5, 
unfavorable ankylosis of the entire thoracolumbar spine was 
not shown.  In fact, upon physical examination, the veteran 
demonstrated mobility of the thoracolumbar spine based upon 
his ranges of motion.  Thus, a disability rating in excess of 
40 percent is not warranted for ankylosis of the entire 
thoracolumbar spine.  

Moreover, the weight of the evidence does not show 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least six during the past 12 
months that required bed rest prescribed by a physician.  In 
the November 2007 VA examination, the veteran reported 
occasional flare-ups but only stated that he had two 
exacerbations since his surgery.  The examiner specifically 
noted, "There are no other flares or physician ordered bed 
rest for exacerbations in the past 12 months other than the 
ones described."  

For these reasons, the Board finds that a disability rating 
in excess of 40 percent for the period beginning April 1, 
2007, is not warranted.  

Next, for each of the three periods of time identified above, 
the Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds no evidence that the veteran's 
service-connected back disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.   

In this case, VA treatment records indicate that the veteran 
has not been hospitalized for his back disability other than 
for his surgery in January 2007.  Also, despite the his 
reported problems conducting daily activities and household 
chores as stated above, he specifically reported not missing 
work due to back pain in his November 2004 VA examination and 
stated that he was retired in the November 2007 VA 
examination.  Accordingly, the Board finds that the weight of 
the evidence does not demonstrate marked interference with 
employment.  

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the veteran's service-connected lumbar syndrome with 
degenerative disc disease under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Moreover, the rating criteria of 38 C.F.R. § 4.118 by its 
nature essentially take into account the effect of the 
veteran's disability on his ability function in the workplace 
by considering factors such as pain and limitation of 
function.  Hence, referral for assignment of an extra-
schedular evaluation is not warranted in this case.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for an increased 
rating during all three periods on appeal, the Board is 
unable to grant the benefits sought.  The Board further finds 
that his symptoms remained constant throughout the course of 
the appeal and, as such, staged ratings are not warranted 
beyond the extent that the ratings are determined for each of 
the three periods discussed above.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
October 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

The Board acknowledges that the VCAA letter sent to the 
veteran in October 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his increased-rating 
claim.  Specifically, the VCAA letter of October 2004 
informed him that the evidence must show that his service-
connected disability has worsened.  Additionally, a February 
2007 statement of the case (SOC) was sent to the veteran, 
informing him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations.  Moreover, 
the SOC also presented him with the correct diagnostic code 
used to evaluate back disabilities.

Based on the evidence above, the veteran was advised of the 
information necessary to evaluate his claim for an increased 
rating for his service-connected lumbar syndrome with 
degenerative disc disease.  Therefore, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim for increased rating.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  For example, during in a 
January 2005 statement, he discussed the signs and symptoms 
of his disability, with particular emphasis on the impact 
that the disability has on his daily life.  For example, he 
describes the increased pain he feels when performing menial 
tasks, such as bending over the sink to wash dishes, 
vacuuming, woodworking,  mowing the lawn, and other tasks 
requiring him to stand for long periods of time.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his claim of 
increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained service treatment records 
and personnel records, and the veteran submitted statements 
and private medical evidence in support of his claim.  
Additionally, VA examinations pertinent corresponding with 
the three periods on appeal were obtained in November 2004, 
February 2006, and November 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



ORDER

A disability rating in excess of 20 percent for lumbar 
syndrome with degenerative disc disease for the period ending 
February 24, 2006, is denied.

A disability rating in excess of 40 percent for lumbar 
syndrome with degenerative disc disease for the period 
beginning February 25, 2006, and ending January 1, 2007, is 
denied

A disability rating in excess of 40 percent for lumbar 
syndrome with degenerative disc disease for the period 
beginning April 1, 2007, is denied.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the claims file contains 
evidence of a respiratory disorder.  Specifically, private 
treatment records reflect a past medical history of COPD, and 
a November 2004 VA examination noted that the veteran's 
"concurrent pulmonary fibrosis" was responsible for some of 
his functional impairment.  Both diagnoses of COPD and 
pulmonary fibrosis were again referenced in a February 2006 
VA examination.

Further, the veteran submitted testimony asserting a causal 
connection between his respiratory disorder and active duty 
service.  In correspondence received June 2005, he asserted 
that he developed his respiratory disorder as a result of 
being exposed to asbestos on board the naval vessel, the USS 
Guadalcanal, during his service in the U.S. Navy.  

The Board acknowledges that the most common disease caused by 
exposure to asbestos is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
the pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Ch. 
2(C)(9)(b).

However, in this case there is insufficient competent medical 
evidence of record to make a decision to determine whether 
his respiratory disorder is related to exposure to asbestos 
in service.  Therefore, given the evidence of record 
indicating that his respiratory disorder may be associated 
with in-service exposure to asbestos in service, an 
examination and medical opinion are required to determine the 
nature and etiology of his respiratory disorder.  See 
McLendon, 20 Vet. App. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his respiratory 
disorder.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or higher) that the veteran's 
respiratory disorder is related to 
service.  The claims folder should be 
provided to and reviewed by the examiner 
in conjunction with the examination.  

The examiner is directed to consider the 
veteran's reported history of exposure to 
asbestos in the Navy, as well as other 
pertinent information of record, such as 
his reported history of smoking 
cigarettes.  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for a respiratory disorder.  
If the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


